Benton, J.,
concurring and dissenting.
I.
I concur in those parts of the opinion styled ‘ ‘Evidence of Intent to Defile,” “Admissibility of Carpet Fibers,” and “Discovery.” Accordingly, I concur in the decision to remand the case for a new trial.
*597II.
I disagree with the majority’s assertions in the part of the opinion styled “Evidence of Abduction,” that the presence of a hair and various fibers in Hughes’ automobile “permitted the jury to find that the child had been in the front seat of [Hughes’] automobile” and that ‘ ‘ [t]his finding, coupled with the other evidence, permitted the jury to find [beyond a reasonable doubt] that [Hughes] abducted the missing child.” An equally plausible hypothesis exists that explains the presence of the hair and fiber in the automobile.2
The evidence in this case proved that for several hours during the Christmas party Hughes was in the same room with the child and her mother. Significantly, for at least thirty minutes, the child, the child’s mother, several other adults and Hughes sat together at a table. During that thirty minutes, the child was variously sitting next to her mother, playing with other children, and moving about the room. At one time, the child returned to the table from her playing and asked her mother for a brownie. Hughes, who was sitting at the table and talking to the child’s mother and other adults, left the table to obtain a cupcake and gave it to the child. Thus, the evidence proved that Hughes was in close proximity to both the child and her mother at the party.
The evidence also proved that people shed clothing fibers and head hair which can be transferred from one person to other persons with whom there is contact. The presence of a hair and fibers in the automobile did not prove to the exclusion of other hypotheses that the child had been in the automobile. During the first hour and one-half *598that Hughes was at the party, he wore his jacket. The evidence supports the equally plausible hypothesis that it is just as likely that the hair and fibers were shed onto Hughes’ jacket at the party and transferred by him onto the interior of the automobile.
III.
I would also hold that Hughes’ first statement to the police was inadmissible. At the suppression hearing, a police investigator, William H. Whildin, testified that at 5:30 a.m. he and another investigator, Wayne Promisel, went to Hughes’ residence and talked to him about the child. Whildin said that after a few minutes conversation he “asked [Hughes] if he would come up to the Mount Vernon substation with us, that we wanted to go over everything again and maybe he could help us since he had knowledge of the Woodside Apartment complex.” On cross-examination, however, Whildin responded as follows:
Q: What you did was you told him that you would like him to come up and help them — help you all because of this large search that was going on, to go up and to help look for Melissa Brannen, didn’t you?
A: No, it wasn’t put in those words. I asked him if he would come up and help us out. It was very vague. I told him that he knew the area, that he did know the complex, yes, and that we needed to talk to him further.
Q: So when you told him that — when you testified in response to Mr. Horan’s questions that you told him that you wanted him to come to the Mount Vernon Station and ask some questions, that’s not quite how it went, was it?
A: It is how it went. I wanted to ask him questions. There were lots of questions that I wanted to ask him. (emphasis added).
Investigator Promisel testified on cross-examination at trial as follows:
Q: Investigator Promisel, when you arrived at the house you and Whildin within a couple of minutes asked him to come up to the station you say, right?
A: I would say it was a little bit more than a couple of minutes, but that was eventually what we asked, yes.
*599Q: .... Isn’t that what you really asked him was to go and help with the search since he was familiar with the Woodside Garden Apartments since he worked as a grounds-keeper there?
A: I don’t know that it was a formal request, but it was suggested that he might be able to assist, yes.
Q: And he said sure, I’ll go help assist, yes.
A: He said that he would go with us, yes.
Q: And then it’s at that point on the way up you say let’s go up to Mount Vernon and we’ll ask you some questions, right, we want to talk to you?
A: Well, he knew that we wanted to talk to him, sir.
Q: Okay, but it’s at that point as you’re on Route 1 somewhere or getting towards the apartment complex that you say that we’re going to go to Mount Vernon to the police station first and we’ll talk to you up there?
A: I don’t recall that being —
Q: Discussed at all?
A: No, sir.
Q: Okay, so you just went by the apartment complex and went up to Mount Vernon?
A: That’s correct, sir.
Both Hughes and his wife testified that Whildin and Promisel asked Hughes if he would help the police search the apartment complex. Hughes testified as follows:
A: They wanted to know if I would go search or help search because I knew the grounds and that kind of thing. I didn’t have no problem with that, going out there and helping them search.
Q: Did you know you were going to the Mount Vernon Station?
A: No.
Q: When did you first know you were going to the Mount Vernon District Station?
*600A: After we passed Woodside Apartments.
Q: Did they say anything to you?
A: Right off, I don’t think so, no.
Q: And did they eventually explain why they were taking you to Mount Vernon?
A: Yes.
Q: What did they say?
A: For further questions and going over what we had already discussed.
Q: At any time did they use the words, Mr. Hughes, you are under arrest?
A: No.
Q: Did they ever tell you that you were free to leave? Was that ever part of the discussion?
A: No.
Q: Did they ever tell you that you could stop answering their questions whenever you wanted to?
A: No, they did not.
Hughes’ wife was present when the police arrived at her residence. She testified as follows:
Q: And would you describe the conversation at that point. What went on between the investigators and your husband?
A: They explained that they were investigating the disappearance of a little girl at the Christmas party. They wanted to know if he remembered seeing her. Showed him a picture of her, asked if he would come with them to search the grounds and see — he was probably more familiar with the area than anyone else there.
Q: Did they at any point tell him that they wanted to take him in for questioning?
A: No.
*601Q: Did they at any point tell him in your presence that they were going to take him to the Mount Vernon District Station or the Mount Vernon Police Station for questioning?
A: No.
Q: Was there any conversation about work, what was going to happen with work and him that day?
A: There was some conversation about how tired everyone was at that point and that they would make sure that he got back home and would clear it with his people at work so that he didn’t have to stay the whole day. He could come home and get some rest.
Q: How long were the police there from start to finish, about?
A: Fifteen minutes, approximately.
Q: Does that include the time it took for Caleb to get dressed?
A: Yes, yes. It wasn’t very long.
Q: And did they at any point leave any impression that they were going to take him in for questioning as opposed to help find the girl?
A: No. They only indicated that this would help her.
On this evidence, the Commonwealth did not discharge its burden of proving that Hughes voluntarily went to the police station. See United States v. Mendenhall, 446 U.S. 544, 557 (1980). When the investigators took Hughes out of his residence, past the apartment complex, and to the interrogation at the police station, he was involuntarily taken to a place he had not agreed to go. The evidence proved he was ‘ ‘in custody or otherwise deprived of his freedom of action in [a] significant way.” Miranda v. Arizona, 384 U.S. 436, 445 (1966). He was interrogated at the station for an hour and one-half. He was not given Miranda warnings. He had no automobile, no money, and no means to get home. The circumstances were such that a reasonable person would have concluded that he was not free to leave. See Mendenhall, 446 U.S. at 554. I would hold that the statement given during that morning detention was the product of custodial interrogation, was obtained without Miranda warnings, and, thus, was not admissible.
*602For these reasons, I also concur in the reversal and remand for a new trial.

 I assume only for the purpose of this discussion that the hair and fibers were sufficiently linked to the child. Examination of the “scientific” evidence demonstrates that it is based upon rather questionable assumptions. The evidence proved that only one piece of hair found in Hughes’ wife’s car was microscopically consistent with hair found on the child’s hairbrush. The evidence further proved that a piece of hair cannot be uniquely matched to any one person. It is not a characteristic like a fingerprint or DNA that can be reliably identified as belonging to one person to the exclusion of a statistically significant number of other human beings having characteristics similar to the child.
The evidence also proved that fibers found among the debris in the automobile were microscopically consistent with fibers found on clothing owned by the mother and the child. The evidence does not prove, however, that these fibers are unique in any way or that they are peculiar to clothing that would not have been owned or worn by Hughes, his wife, his child, or numerous other members of the general population.
Proving only that these items were microscopically consistent with items identified to the child created the opportunity for the jury to speculate about matters which have no foundation in empirical data and whose statistical significance are at best questionable.